Title: From Thomas Jefferson to Thomas Mann Randolph, 20 August 1795
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Dear Sir
Monticello Aug. 20. 95.

  Mr. Watkins arrived here yesterday evening, and besides the 120. Dollars (which were perfectly in time for my purpose) he lodged with me £20–8–4 to be forwarded to you. I have accordingly been to Charlottesville this morning and deposited the money with Colo. Bell, to be forwarded to the sweet springs if any direct and trusty conveyance occurs; if not, to be sent to Gamble & Grattan in Staunton with a notification to you that you may draw on them for it, or otherwise dispose of it.—Robertson has got out all your wheat to 100. bushels which he keeps for sowing.—Mr. Lewis is getting better.—We thought the storms and floods here very great till we heard from other quarters. It seems now they have been less with us than any where else. To the Northward as far as Pennsylva. we learn there has been an almost universal destruction of mills and forges. Lownes writes me word that the supply of bar iron will be cut off in consequence of it. Below great damage done. The stone dam which pent up the Belvidere branch is entirely broke down and all Arthur’s distillery swept off. The canal also very much injured. The mills upon Appamattox are swept clean. We have heard of but two remaining. One of them is one of Mr. Skipwith’s.—Here we have lost nothing in that way.—Mr. J. Rutledge is appointed Chief justice in the room of Mr. Jay.—Wheat at Richmond 9/. Maria on the recovery, but not quite well. My love to my dear Martha. The children (in good health) send their kisses to you both. I am Dear Sir Yours affectionately

Th: Jefferson

